DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-8, 12-18, and 20  in the reply filed on 05/02/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 and 02/09/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they claim signal per se. 

Claim 12 recites “a machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations comprising…”
Examiner suggests adding the term “non-transitory” to overcome the rejection. 
Claims 13-18 are dependent on Claim 12 but do not further limit the claimed invention to statutory subject matter. Therefore, claims 13-18 inherit the 35 U.S.C. 101 issues of the independent  claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan Wei CN 104038804 (Machine translated copy) in view of An et al. US Patent Publication No. 2015/0317304. 

Regarding Claims 1, 12, and 20, Fan Wei discloses a method, system and a machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations [0070] comprising: 
identifying, by the processing device, speech recognition data generated for the audio portion of the video, the speech recognition data comprising a plurality of generated character strings and associated timing information for each generated character string [0031-0032; speech recognition module extracts speech from the video stream of the TV program  and generates text information corresponding to the recognized speech];
mapping the plurality of caption character strings to the plurality of generated character strings using assigned values indicative of semantic similarities between individual caption character strings of the plurality of caption character strings and individual generated character strings of the plurality of generated character strings [0014; semantically match the text information with high semantic recognition degree with the text of the additional multi-language subtitles of the playing video to find the sentence corresponding to the text information of the recognized voice in the subtitle file];
assigning timing information to the individual caption character strings based on timing information of mapped individual generated character strings [0058; If the subtitle semantic comparison module 140 finds a sentence in the subtitle file corresponding to the sampled speech, the subtitle synchronization module 150 adjusts the time information of the subtitle file according to the time information of the speech. That is, the subtitle synchronization module 150 adjusts the time information of the subtitle display according to the offset value between the time information of the sampled speech and the time information of the sentence found by the subtitle semantic comparison module 140.]; and
aligning a translation of the original caption data with the audio portion of the video using the assigned timing information of the individual caption character strings [0059; Finally, the subtitle display module 160 displays the subtitles according to the time information of the subtitles adjusted by the subtitle synchronization module 150].
Fan fails to disclose identifying, by a processing device, original caption data for a video, wherein the original caption data comprises a plurality of caption character strings associated with audio portion of the video.
In an analogous art, An discloses identifying, by a processing device, original caption data for a video, wherein the original caption data comprises a plurality of caption character strings associated with audio portion of the vide [Figure 7 & [0014 & 0079]; The method includes a machine language translator configured to extract a character string in a text form from a caption of an original video].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fan and An, before the effective filing date of the invention, in order to produce a synchronized translated caption data [0013].

Regarding Claims 2 and 13, the combination of Fan and An discloses the method and a machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations [Fan 0070] further comprising: prior to mapping the plurality of caption character strings to the plurality of generated character strings, normalizing the plurality of caption character strings and the plurality of generated character strings by removing non-spoken character strings [Fan [0031]; By extracting the main foreground sound, the background sound in the playing video can be removed, for example, the sound of the car and background music in the movie or TV program, which can improve the accuracy of speech recognition].

Regarding Claims 3 and 14, the combination of Fan and An discloses the method and a machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations wherein mapping the plurality of caption character strings to the plurality of generated character strings using the assigned values indicative of semantic similarities between the individual caption character strings of the plurality of caption character strings and the individual generated character strings of the plurality of generated character strings comprises:
assigning an integer identifier value to each unique character string of the individual caption character strings of the plurality of caption character strings and each unique character string of the individual generated character strings of the plurality of generated character strings; and wherein a distance between a first integer identifier value associated with a first character string and a second integer identifier value associated with a second character string represents character differences between the first character string and the second character string [Fan 0036 & 0055].

Regarding Claims 4 and 15, the combination of Fan and An discloses the method and a machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations wherein mapping the plurality of caption character strings to the plurality of generated character strings using the assigned values comprises: determining matching pairs of sequences of caption character strings in the plurality of caption character strings and sequences of generated character strings in the plurality of generated character strings using the assigned values of each individual caption character string of the plurality of caption character strings and each individual caption character string of the plurality of generated character strings; and mapping the individual caption character strings of the plurality of caption character strings to the individual generated character strings of the plurality of generated character strings based on the matching pairs of the sequences of caption character strings and the sequences of generated character strings [Fan 0036].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Geva US 20190007711 A1, Clark US 9804729 B2, Wang US 20170278525 A1, Agrawal US 9462230 B1, Aue US 20150350451 A1, Briggs US 20130080384 A1, and Lange US 20010025241 A1.	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/               Examiner, Art Unit 2424